UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6406



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAM EDWARD JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-89-19-BO, CA-96-1072-5-BO)


Submitted:   July 2, 1998                   Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sam Edward Jones, Appellant Pro Se. Rudolf A. Renfer, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998) motion. We have reviewed

the record and the district court’s opinions and find no reversible

error. We decline to address the district court’s comment that

Appellant actively employed the gun because we find that the

district court properly found the record clearly indicates that the

jury found that Appellant “carried” a gun, in violation of 18

U.S.C. § 924(c) (1994). See United States v. Hudgins, 120 F.3d 483,

487 (4th Cir. 1997). Accordingly, we find that the district court

properly determined that Appellant “carried” a gun during and in

relation to a drug trafficking crime. We therefore deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Jones, Nos. CR-89-19-BO; CA-

96-1072-5-BO   (E.D.N.C.   Mar.   6,   1997).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                   2